15 So. 3d 932 (2009)
Michael C. DONOVAN, Appellant,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, Appellee.
No. 1D06-5835.
District Court of Appeal of Florida, First District.
August 12, 2009.
Michael C. Donovan, pro se, Appellant.
Bill McCollum, Attorney General, and Lance Eric Neff, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellee's motion to dismiss is granted. This proceeding is hereby dismissed as moot. Because official records indicate that appellant was released from prison during the pendency of this proceeding, the proceeding is moot. See Phillips v. *933 McDonough, 962 So. 2d 375 (Fla. 1st DCA 2007).
KAHN, BENTON, and VAN NORTWICK, JJ., concur.